Citation Nr: 9933029	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  97-03 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of head 
trauma, other than scars of the face and head.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Roanoke, Virginia, that denied as not well grounded the 
veteran's claim of service connection for residuals of head 
trauma.  This matter was previously before the Board in June 
1998 at which time it was noted that a prior rating decision 
in November 1982 had denied the veteran's claim of service 
connection for a psychiatric disability due to head trauma.  
Because of this previous unappealed decision, the Board 
recharacterized the issue as whether new and material 
evidence had been submitted to reopen a claim of service 
connection for residuals of head trauma other than scars of 
the face and head.  See 38 C.F.R. §§ 3.156, 20.1103 (1999).  
The Board then remanded the case to the RO for further 
proceeding consistent with the newly recharacterized issue, 
including additional development.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); Graves v. Brown, 8 Vet. App. 522 
(1996).


FINDINGS OF FACT

1.  In a November 1982 decision, the RO denied service 
connection for a nervous condition.

2.  Evidence added to the record since the November 1982 
decision is not cumulative or redundant, is relevant and 
probative, and, when viewed in conjunction with the evidence 
previously of record is so significant that it must be 
considered in order to fairly decide the merits of the case.

3.  The veteran's claim of service connection for residuals 
of a head injury other than facial and head scars is 
plausible.


CONCLUSIONS OF LAW

1.  Evidence received since the November 1982 RO decision 
denying service connection for a nervous disability is new 
and material; and the veteran's claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

2.  The veteran has submitted evidence of a well-grounded 
claim for residuals of a head injury other than facial and 
head scars.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that in May 1953, 
while riding as a passenger in a car, he was involved in a 
car accident.  These records note that he struck his head 
against the windshield and sustained a lacerating wound on 
his nose, left ear and upper lip with no nerve or artery 
involvement.  Findings revealed an equivocal Babinski on the 
right with generalized mild hyper reflexia on the right.  
Fundi was okay and abdominal and cremasteric reflexes were 
okay.  An impression was given of mild cerebral edema.  The 
veteran was given sutures under procaine anesthesia and 
penicillin.  He returned to leave status approximately 15 
days later.

The veteran was found to have normal neurologic and 
psychiatric evaluations at his separation examination in 
October 1953.  He was also found to have scars on his nose, 
forehead, left ear and left lower tibia.

In July 1982 the veteran filed a claim of service connection 
for residuals of a head injury in May 1953, to include a 
psychiatric disability.

In August 1982 the RO received a Certificate of Attending 
Physician form signed in "September 1982".  This form shows 
that the veteran received a psychiatric consultation in July 
1982 and underwent psychotherapy treatment with medication 
also in July 1982.  The form contains a diagnosis of 
schizophrenia form disorder.  The veteran's history includes 
an inservice automobile accident at age 23 and a feeling that 
things were closing in on him at age 35, in addition to 
feelings of withdrawal and crowd avoidance.  At age 44, the 
veteran was noted to be depressed and withdrawn, locking 
himself in a room for three months reading only bibles.

At a VA examination in September 1992, the veteran said that 
following his recovery in service he began obsessing with 
feelings that his injuries and scars remained visible.  He 
said that he felt very conspicuous and suffered from strong 
ideas of reference.  He also said that he had had at least 
six major recurrences of psychiatric disturbance.

In November 1982 the RO granted service connection for 
residual scars of the upper lip, nose, right forehead, left 
ear and back of head, and denied service connection for a 
nervous condition.

The following evidence summarized below was submitted to the 
RO after the November 1982 decision.

A January 1983 private psychiatric record shows that the 
veteran was being referred by another physician because of 
feelings of nervousness and of being afraid.  In a separate 
January 1983 letter, the psychiatrist said that he had been 
treating the veteran since July 1982 for emotional problems.  

In February 1983 the veteran was evaluated by a private 
psychiatrist and was diagnosed as having a schizophrenic form 
disorder.

VA hospital records show that the veteran was hospitalized in 
November 1983 due to "bizarre behavior".  He was diagnosed 
as having schizophrenia, undifferentiated, chronic.

In a February 1984 statement, a friend of the veteran's, 
A.J., outlined the veteran's employment history since the 
1970s and reported that he had suffered a total mental 
breakdown in 1982 resulting in hospitalization.  

In March 1984 the RO received records from a state disability 
insurance program that included a February 1983 private 
psychiatric evaluation report.  According to this psychiatric 
report, the veteran had been able to work as an accountant 
for 10 or 11 years until 1982 at which time he had symptoms 
compatible with a psychotic episode.  He was diagnosed as 
having a schizophrenic form disorder.  

In an October 1984 statement, the veteran claimed entitlement 
to service connection for nerves and depression as a result 
of the automobile accident in service causing him to hit his 
face on the dashboard and go through the windshield.

In October 1984 the veteran was voluntarily admitted to a VA 
hospital with a three month history of complaints due to 
depression, an inability to sleep and of not feeling right.  
The hospital summary notes that the veteran had suffered from 
a head injury secondary to a car accident 30 years earlier 
and that a noncontrast computed tomography (CT) scan had 
shown mild cerebral atrophy.

The record contains VA medical records showing treatment at 
the mental health clinic in 1984 and 1985.  The record 
includes a November 1984 treatment note states that results 
of neurological consult in June 1984 showed no evidence of 
new or worsening intracranial disorders.

The veteran's friend, A.J., submitted a January 1985 
statement saying that she had been told by the veteran's 
doctor that "[the veteran] had had two extreme blows to the 
head causing brain damage, from the car accident 30 yrs. 
ago".

In November 1986 the veteran was admitted to a VA hospital 
with a history of vague exacerbation of paranoid 
schizophrenia.  At discharge he was diagnosed as having 
schizophrenia, paranoid type and alcohol abuse, intermittent.

VA outpatient notes dated from January 1987 to March 1987 
show treatment for the veteran's mental problems.

In a June 1987 statement the veteran said that he had 
sustained a blow to his head in service which had caused 
mental problems to arise years later.

On record is a VA discharge summary showing that the veteran 
had been hospitalized from November 1987 to May 1988 for 
diagnoses of akathisia-"dxls", past history of head trauma 
with mild subcortical deficits, and affective disorder with 
depression - with a question of this being secondary to head 
trauma.  This summary indicates that the veteran's decreased 
performance in the Category Test and the Hooper Visual 
Organization Test was thought to be a residual of old head 
trauma.  It also notes that a neuropsychologist had felt that 
the veteran probably had affective/depressive disorder in the 
past and not schizophrenia.

In May 1988 the veteran was hospitalized for 139 days with a 
diagnosis of homelessness and schizophrenia, chronic, 
undifferentiated type.

VA progress notes show treatment at the mental health clinic 
from January 1990 to April 1990.

In May 1990 the veteran was referred to a VA psychologist for 
vocational counseling.  According to the consultation report, 
the veteran attended college for three years and studied 
accounting.  He also worked for  the U.S. Postal Service from 
1948 to 1951 and from 1953 to 1960, and worked for an 
accounting firm for 11 years.  He began to experience 
occupational problems in the 1970s due to an exacerbation of 
his mental symptomatology and last worked in 1987.

VA psychiatric progress notes are on file dated in July 1990 
and August 1990.

In September 1990 the veteran was evaluated by a VA staff 
neuropsychologist and underwent psychological testing.  The 
neuropsychologist stated that the evaluations did not show 
that the veteran reported any symptoms of hyperactivity, 
depression and impulsivity.  He said that testing did suggest 
some anxiety and insecurity.  He also noted that the veteran 
had a diagnosis of bipolar disorder.  

The veteran was evaluated by another VA staff 
neuropsychologist in October 1990 and underwent additional 
psychological testing.  The staff neuropsychologist gave a 
diagnostic impression of a very mildly abnormal record.  He 
stated that the veteran appeared to have greater psychiatric 
difficulties than cognitive at that point, although further 
testing would no doubt reveal the effects of age and possible 
alcohol abuse.  He also said that the veteran "would be hard 
pressed to make a case for a service connected disability, 
given that he went to college and worked for many years after 
his head injury."

In October 1990 the veteran filed an application to reopen a 
claim of service connection for a psychiatric disability 
which he claimed was a residual of his head injury in service 
in 1953.

In May 1991 the veteran was again evaluated by a VA 
neuropsychologist and underwent some psychological testing.  
The neuropsychologist stated that he had seen the veteran in 
October 1990 for a brief neuropsychological screening and 
that at that time the veteran wanted to establish whether his 
bipolar disorder was related to an early head injury.  The 
neuropsychologist stated that he felt that the veteran 
"would be hard pressed to make a case for disability related 
to his head injury, given that he had gone to college and 
worked for years after the incident."  He also stated that 
results of the testing in May 1991 was suggestive of some 
right hemisphere damage.  He gave an impression of mild to 
moderately abnormal record, considering age.

A VA consultation report dated in September 1991 makes 
reference to the veteran's head injury in 1951 and states 
that since the onset of bipolar disorder, a doctor had told 
the veteran that his symptoms were those of post-traumatic 
stress disorder caused by re-living the stress of his head 
injury.

A VA psychiatric examination report in May 1992 reflects a 
diagnosis of bipolar disorder by history - currently in 
remission. 

At a hearing before a member of the Board in May 1993, the 
veteran testified that following service he went back to work 
for the U.S. Postal Service and went to school at night.  He 
said that he eventually left the Postal Service and worked 
for an accounting firm for 12 years.  He said that during 
this time things were favorable, but that he did experience 
discomfort around other people.  More specifically, he said 
that he could not bring himself to go anywhere to sit down 
and eat, and that when he got to his classroom he felt like 
the whole roof was caving in on him.  He said that this was 
short lived and that his real problems began around 1975 or 
1976.

The record contains a March 1996 VA examination report that 
is based on the examiner's interview and examination of the 
veteran as well as a detailed review of the veteran's medical 
records.  The examiner stated that the veteran had had a mild 
concussion after the motor vehicle accident in May 1953 with 
facial and blunt head trauma.  He said that by definition, 
concussion leaves no permanent neurologic sequelae.  

In an April 1996 rating decision the RO denied as not well 
grounded the veteran's claim of service connection for 
residuals of head trauma.

In August 1996 the veteran was admitted to a VA medical 
facility with a diagnosis of bipolar disorder with psychotic 
features and Lithium overdose.

In his Substantive Appeal in December 1996, the veteran said 
that he had been extremely depressed and unstable in the 
1960s and 1970s even though he did not seek medical treatment 
at that time.  

At a hearing before a member of the Board in April 1998, the 
veteran's representative stated that in addition to 
psychiatric residuals of the 1953 automobile accident, the 
veteran had also physiological symptoms.  He said that it was 
difficult to separate the neurological symptoms from the 
psychiatric ones.  The veteran testified that he always had a 
feeling of losing his balance and also had funny feelings 
which sometimes led him to "just go out of it".  He said 
that it was difficult to explain, but that he sometimes had 
the feeling that something was about to come on, and that 
sometimes it did.  

In April 1998 the RO received medical records from a private 
medical center showing that the veteran had been admitted to 
the facility in August 1982 after he had been found face down 
in a ditch beside the road.  He was semi-responsive at the 
time, agitated and demonstrated significant facial injuries.  
The veteran's housekeeper and a friend both reported that he 
had acted normally until approximately one week earlier.  It 
was noted that he had stopped taking his prescribed Lithium 
following his discharge from a VA medical facility in June 
1992.  A CT scan was reportedly performed revealing no 
intracranial abnormality except for early atrophic changes.  
The veteran was given an impression of facial multiple 
fractures and contusions, possible mild concussion and 
history of psychiatric disorder, requiring Lithium therapy.

In November 1998 the RO received records from the Social 
Security Administration including a May 1984 letter awarding 
the veteran disability benefits as of February 1982 due to 
severe schizophrenia.  These records also include a July 1982 
private admission note showing that the veteran had been 
admitted by his son due to bizarre behavior such as claming 
he was God and leaving home for days without telling anyone.  
The admission note also reports that the veteran had had a 
similar episode eight years earlier when he locked himself in 
his room for three months but later recovered.  It is further 
noted that the veteran went bankrupt eight years earlier and 
also got divorced eight years earlier.  He was given an 
impression of schizophrenium disorder.  Medication was 
prescribed.


II.  Legal Analysis

The RO denied the veteran's claim of service connection for a 
nervous condition in November 1982 and the veteran did not 
appeal this decision.  Thus, the decision is final.  
38 C.F.R. § 20.1103 (1999).  In order to reopen a claim of 
service connection for this disability, new and material 
evidence must be submitted since the November 1992 
disallowance of the claim.  See 38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140 (1990); Evans v. Brown, 9 Vet. 
App. 273 (1996).  

In Hodge, supra, the Federal Circuit expressly rejected the 
standard for determining whether new and material evidence 
has been submitted sufficient to reopen a claim as set forth 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991), and held that 
there is no longer a requirement that in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, create a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Id. 

Instead, the Federal Circuit in Hodge held that new and 
material evidence means evidence not previously submitted to 
agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In addition, for the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In applying the new standard for evaluating new and material 
evidence claims, it is clear that the evidence submitted 
after the November 1992 decision bears directly and 
substantially on a claim of service connection for residuals 
of a head injury other than facial and head scars and is thus 
new and material.  Hodge, supra.  Such evidence includes 
numerous medical records reflecting various psychiatric 
diagnoses, some of which are new, along with a history of the 
veteran's inservice head injury in 1953.  In addition, there 
are medical records in which the physicians provided comment 
on the question of a relationship between the veteran's 
current psychiatric problems and his inservice head injury 
(e.g., see 1987 VA Hospital Discharge Summary and 1996 VA 
examination report).  This evidence is indeed significant to 
the veteran's claim of service connection for residuals of a 
head trauma, other than facial and head scars.  Having 
determined that new and material evidence has been added to 
the record, the veteran's claim of service connection for 
residuals of head trauma, other than scars of the face and 
head, is reopened.  Hodge, supra.

As the veteran's claim has been reopened, it must now be 
immediately determined whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the reopened claim is well grounded pursuant to 5107(a).  
Elkins v. West, 12 Vet. App. 209 (1999); Winters v West, 12 
Vet. App. 203 (1999).  

Three types of evidence must be presented in order for a 
claim for service connection to be well grounded:  (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d at 1464, 1468 (Fed Cir 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

As stated above, the veteran's service medical records show 
that he sustained a head injury in service when his head hit 
a car windshield in a car accident.  Postservice medical 
records contain various psychiatric diagnoses including 
schizophrenia, affective disorder and bipolar disorder with 
psychotic features .  In addition, there are medical opinions 
which address the question of a causal link between the 
veteran's head injury in service and his current psychiatric 
problems.  These include a November 1987 VA discharge summary 
containing a diagnosis of affective disorder with depression 
with a question of it being secondary to head trauma, an 
October 1990 VA consultation report which casts doubt on a 
relationship between the veteran's psychiatric difficulties 
and the inservice head injury, and a March 1996 VA 
examination report in which the examiner stated that the 
veteran had suffered only a mild concussion after the motor 
vehicle accident in service.  Such evidence establishes a 
plausible claim of service connection for residuals of a head 
injury, other than facial and head scars, since it satisfies 
all three elements set out in Caluza.  38 C.F.R. § 3.303(b); 
McManaway v. West, No. 97-280 (U.S. Vet. App. Sept. 29, 
1999).  


ORDER

The application to reopen a claim of service connection for 
residuals of a head injury other than facial and head scars 
is granted and this service connection claim is well 
grounded; thus, it is subject to further action as discussed 
in the remand below.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Due to the plausibility of the veteran's service connection 
claim, VA must fulfill its statutory obligation to assist him 
with the facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a).  In view of the various psychiatric diagnoses 
reflected in the medical records, in addition to findings of 
right hemisphere damage (see May 1991 VA consultation 
report), and conflicting opinions regarding a link between 
the current diagnoses and the inservice head trauma, a 
medical opinion is required which addresses these 
uncertainties.  See Pond v. West, 12 Vet. App. 341, 346-347 
(1999).  Accordingly, the veteran should be afforded a VA 
neuropsychiatric examination that addresses the nature and 
etiology of the veteran's current psychiatric and neurologic 
conditions taking into account his record of prior medical 
treatment, so that the evaluation of the claimed disabilities 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Suttmann v. Brown, 5 Vet. App. 127 
(1993). 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
neuropsychiatric examination in order to 
determine whether he currently has 
residuals of the inservice head trauma, 
including residuals of a psychiatric 
nature.  The examiner should be asked to 
review the evidence contained in the 
claims file, including the service 
medical records and a copy of this 
REMAND, examine the veteran, and respond 
to each of the following items:

a.  State as precisely as possible 
all neurologic and psychiatric diagnoses 
that the veteran currently has.

b.  For each diagnosis listed in 
"a," above, state as precisely as 
possible the time of onset of the 
disorder(s) and give a medical opinion as 
to whether the disorder(s) is/are 
etiologically related to a disease or 
injury the veteran had in service.

The examiner should set forth in detail 
all findings that provide a basis for the 
opinion.  

2.  The RO should then review on the 
merits the claim of service connection 
for residuals of a head injury other than 
facial and head scars.  If the benefit 
sought is denied, a supplemental 
statement of the case should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
the governing adjudicative procedures.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals







